UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                   No. 98-30275


                              TOMMIE A. VASSEL,

                                                       Plaintiff-Appellant,


                                      VERSUS


 METROVISION PARTNERSHIP FOUNDATION, THE CHAMBER/NEW ORLEANS AND
THE RIVER REGION, A/K/A THE CHAMBER,

                                                       Defendants-Appellees.




            Appeal from the United States District Court
                for the Eastern District of Louisiana
                                  (96-CV-2188-K)


                                  June 25, 1999
Before EMILIO M. GARZA, DeMOSS, and PARKER, Circuit Judges.
PER CURIAM:*

     Appellant     Tommie    A.    Vassel   seeks   reversal   of   a    summary

judgment order granted in favor of his former employer, “the

Chamber,”      which    disposed      of    Vassel’s    claims      of    racial

discrimination by the Chamber in violation of Title VII.                 Namely,

Vassel contends that he was constructively discharged and that he



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        1
received less compensation than he would have if he were white.

The district court dismissed Vassel’s claims because Vassel had

failed to produce evidence of an adverse employment action taken

against him.      After   considering    the   briefs,   the   argument     of

counsel, and conducting a careful review of the record viewed in

the light most favorable to Vassel, we affirm the district court’s

grant of summary judgment.

                             I.   Discussion

     We review the district court’s grant of summary judgment de

novo.   See    Walton   v.   Bisco   Indus.,   119 F.3d 368,   370   (5th

Cir.1997).     Summary judgment is appropriate “if the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”       FED.R.CIV.P. 56(c).

     Although Vassel seeks to ignore the Title VII framework

established by the Supreme Court in McDonnell Douglas Corp. v.

Green, it nonetheless controls this case.            411 U.S. 792, 802, 93
S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973).        In the present context,

McDonnell Douglas requires Vassel to establish, as his prima facie

case, that (1) he belongs to a protected group, (2) that he was

qualified for his position, (3) that he was dismissed or suffered

an adverse employment action; and (4) a causal connection between

the protected activity and the adverse employment action. See id.;

Ward v. Bechtel Corp., 102 F.3d 199, 202 (5th Cir.1997).                   The

district court found that Vassel had failed to produce evidence


                                     2
that he had suffered an adverse employment action.                      While the

district court primarily focused on his constructive discharge

claim, Vassel now contends that he has cleared his prima facie

hurdle by producing evidence of a discriminatory wage and benefits

policy.

       After carefully reviewing the record and considering Vassel’s

contentions, we also conclude that Vassel has failed to meet the

third element of his prima facie case.              There is simply nothing in

this record that demonstrates an employment decision by the Chamber

that,   when   viewed    objectively,       would    constitute    a    sufficient

adverse employment decision contemplated by Title VII.                   In regard

to his constructive discharge claim, beyond Vassel’s own self-

serving statements, there is no evidence that the Chamber had made

Vassel’s   working      conditions     so   intolerable    that    a    reasonable

employee would have felt compelled to resign in Vassel’s situation.

See Barrow v. New Orleans S.S. Ass’n, 10 F.3d 292, 297 (5th

Cir.1994)(establishing         the   test    and    nonexclusive       factors   to

consider for Title VII violations based on constructive discharge).

Furthermore, Vassel has failed to produce any evidence that shows

race played a part in the Chamber’s compensation scheme.                  Vassel’s

mere    speculation     and   simple    disagreement      with    the   Chamber’s

decisions regarding compensation, without more, cannot establish a

Title VII violation.          See Swanson v. General Servs. Admin., 110
F.3d 1180, 1186 (5th Cir.1997);               Elliott v. Group Medical &

Surgical Serv., 714 F.2d 556, 567 (5th Cir.1983).                      “Conclusory

statements . . . do not provide facts that will counter summary


                                        3
judgment evidence, and testimony based on conjecture alone is

insufficient   to   raise   an   issue   to   defeat   summary   judgment.”

Lechuga v. Southern Pacific Trans. Co., 949 F.2d 790, 798 (5th

Cir.1992)(footnotes omitted).

     The other issues raised in Vassel’s appeal are without merit.

                            II.    Conclusion

     For the foregoing reasons, we AFFIRM.




                                     4